Filed 4/14/15 R.S. v. Super. Ct. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



R.S.,

         Petitioner,                                                     E062768

v.                                                                       (Super.Ct.No. SWJ1400337)

THE SUPERIOR COURT OF                                                    OPINION
RIVERSIDE COUNTY,

         Respondent;

RIVERSIDE COUNTY DEPARTMENT
OF PUBLIC SOCIAL SERVICES,

         Real Party in Interest.



         ORIGINAL PROCEEDINGS; petition for extraordinary writ. Timothy F. Freer,

Judge. Petition denied.

         Charles A. Casey, for Petitioner.

         No appearance for Respondent.

         Gregory P. Priamos, County Counsel, James E. Brown, Guy B. Pittman and Julie

Koons Jarvi, Deputy County Counsel, for Real Party in Interest.

                                                             1
       The juvenile court declared the child, M.M., a dependent of the court, removed

him from the custody of petitioner R.S. (mother), and granted mother six months of

reunification services. At the six-month review hearing, the court terminated mother’s

reunification services and set the Welfare and Institutions Code section 366.26 hearing.1

Mother filed a petition for extraordinary writ contending real party in interest Riverside

County Department of Public Social Services (DPSS) failed to provide her reasonable

services. The petition is denied.

                        FACTUAL AND PROCEDURAL HISTORY

       In April 2014 a social worker with DPSS received a referral for general neglect

regarding the child. Mother had just given birth to the child and both had tested positive

for amphetamines and opiates while in the hospital. The child was transferred to the

NICU because he showed signs of withdrawal for which he was given methadone and

opium.

       Mother reported using drugs since the age of 18. She admitted using heroin

during her pregnancy. Mother reported entering an inpatient drug program, but failed to

complete it. For two months during her pregnancy, mother was incarcerated; she used

methadone during her incarceration. Mother was initially sentenced to drug court, but

failed to comply with its conditions so she opted to serve her time in jail. Upon release

from jail, mother began injecting heroin again, three times daily.




       1   All further statutory references are to the Welfare and Institutions Code.


                                               2
       Mother admitted to police that after her water broke, she delayed going to the

hospital in order to use heroin. Mother was receiving methadone while hospitalized after

the birth of the child. Mother had an extensive criminal history including arrests and

convictions for drug related offenses. Mother had two an active warrants for her arrest

issued on February 24, and March 24, 2014. Police subsequently arrested father when he

left the hospital.2 A search of parents’ car incident to the arrest resulted in the seizure of

three needles, a methamphetamine pipe, and heroin. The police reported mother would

also be arrested once she was released from the hospital.

       The juvenile court detained the child on April 23, 2014. In the May 9, 2014,

jurisdiction and disposition report, the social worker reported that parents had informed

her they wanted to enroll in an inpatient substance abuse program prior to the child’s

birth, but purposefully waited knowing DPSS would take the child away after his birth

and provide them services. Between the time mother was released from the hospital and

the preparation of the report, mother made no effort to visit the child. On May 6, 2014,

mother reported she was entering a 45-day inpatient drug program followed by aftercare

services. Mother indicated she would call the social worker to inform her of the address

of the program, but had yet to do so. The child suffered from “extensive medical health

problems” due to mother’s use of heroin during her pregnancy.

       In an addendum report filed June 4, 2014, the social worker noted mother had

been visiting the child lately. The visitor log reflected mother had visited the child at the


       2   Father is not a party to the petition.


                                                    3
hospital 13 times between May 12 and 23, 2014. Mother had disclosed to the NICU

social worker that mother was no longer in drug treatment and had been using heroin

again. The social worker checked with the inpatient drug program and was informed

mother had checked in on May 7, 2014, and checked out on May 8, 2014.

       On May 29, 2014, the social worker attempted to reach mother, first by telephone

and then by making an unannounced visit at mother’s residence. The telephone call went

directly to voicemail and the social worker left a message. The social worker did not see

mother at her residence as no one appeared to be home. On June 2, 2014, the social

worker received a largely unintelligible call from mother apparently regarding the child’s

release from the hospital. The child had been released that day.

       At the jurisdiction and disposition hearing on June 11, 2014, the court found the

allegations in the petition true, adjudged the child a dependent of the court, removed the

child from mother’s custody, and granted mother six months of reunification services. In

the six-month status review report filed November 26, 2014, the social worker

recommended mother’s reunification services be terminated. Mother had been convicted

on June 24, 2014, of two felony offenses, including child endangerment, and expected to

be in jail until January 2015. The social worker communicated with mother in jail by

phone and mail. The social worker met mother in jail once in November 2014. In an

addendum report filed on January 14, 2015, the social worker noted mother was still in

custody, but had been transferred to Indio Jail.3


       3   There is no indication in the record where mother was initially incarcerated.


                                              4
       At the six-month review hearing on January 22, 2015, it was noted mother was

still in custody. Counsel stipulated mother would testify, “She has been participating in a

parent program at the jail. It’s a three-book program. She’s on the second book right

now. However, that was interrupted by the fact she was moved to Indio. So she couldn’t

continue with the program. She was also participating in the GOALS program which is a

drug program of approximately three months duration. She was two months into the

program and, again, she could not continue participating because she was transferred to

Indio.” Mother’s counsel argued DPSS had failed to provide reasonable services.

       The juvenile court found DPSS had provided reasonable services: “I find that the

Department has complied with the case plan. The extent of the progress made by the

mother towards alleviating or mitigating the causes has been unsatisfactory at this time.”

The court denied mother reunification services and set the section 366.26 hearing.

                                       DISCUSSION

       Mother contends DPSS failed to offer mother reasonable services. We disagree.

       “‘The paramount goal in the initial phase of dependency proceedings is family

reunification. [Citation.]’ [Citation.] ‘At a disposition hearing, the court may order

reunification services to facilitate reunification between parent and child.’ [Citation.]

Reunification services must be ‘designed to eliminate those conditions that led to the

court’s finding that the child is a person described by Section 300.’ [Citation.]

Accordingly, a reunification plan must be appropriately based on the particular family’s

‘unique facts.’ [Citation.] ‘Absent a finding of detriment, even incarcerated parents are




                                              5
entitled to reasonable reunification services, whatever the likelihood of success.

[Citations.]’” (In re T.G. (2010) 188 Cal.App.4th 687, 696-697.)

       DPSS “‘must make a good faith effort to develop and implement a family

reunification plan. [Citation.] “[T]he record should show that the supervising agency

identified the problems leading to the loss of custody, offered services designed to

remedy those problems, maintained reasonable contact with the parents during the course

of the service plan, and made reasonable efforts to assist the parents in areas where

compliance proved difficult. . . .’ [Citation.]’ [Citation.] ‘The standard is not whether

the services provided were the best that might be provided in an ideal world, but whether

the services were reasonable under the circumstances.’ [Citation.] ‘The applicable

standard of review is sufficiency of the evidence. [Citation.]’ [Citation.]” (In re T.G.,

supra, 188 Cal.App.4th at p. 697)

       Mother’s abuse of controlled substances, particularly while pregnant with the

child, was the condition that led to the dependency of the child. On April 18, 2014, the

social worker provided mother with referrals to resources for substance abuse treatment,

counseling, parenting, and other services. Mother enrolled in an inpatient drug program

on May 7, 2014, but checked out the next day. Mother reported using heroin again. On

May 29, 2014, the social worker attempted to contact mother, to no avail, both by

telephone and by an unannounced visit to mother’s residence. The social worker

received a return call on June 2, 2014, from mother, but was unable to effectively

communicate with her.




                                             6
       Mother was apparently arrested sometime on or before June 24, 2014, when she

was convicted of two felony offenses and sentenced to jail. In the interim prior to being

arrested, mother had apparently failed to enroll in, participate in, or complete any of the

services for which she had been provided referrals.

       After mother’s incarceration, the social worker communicated with mother by

phone and mail and made one visit to mother in jail. The social worker noted on

November 25, 2014, “The mother’s service objectives were to obtain resources to meet

the needs of her child and to provide a safe home, stay free from illegal drugs and show

her ability to live free from drug dependency, to not break the law and avoid arrests and

convictions, and to follow all conditions of probation. The mother’s responsibilities were

to participate in general counseling, participate in and complete a parenting education

program, and to engage in substance abuse services including an inpatient program.”

Mother’s conviction on a felony offense unrelated to the instant case reflected her failure

to abide by one of the major objectives of her case plan. As the social worker indicated,

mother had “not provided any documentation of completion of any service or objective in

the case plan.”

       The social worker further reported that “mother stated she has participated in the

GOALS program while incarcerated. Per the mother, this program offers substance

abuse services, education counseling, and transitional planning. The mother reported to

me that the service provider would not sign a release of information so that I could obtain

copies of the materials used. The mother also asserted that the program does not provide

participants with certificates of completion.”


                                              7
       At the six month hearing on January 22, 2014, it was stipulated that mother was

“participating in the GOALS program which is a drug program of approximately three

months duration. She was two months into the program and, again, she could not

continue participating because she was transferred to Indio.” However, mother still failed

to provide substantive information as to whether the program met the criteria of her

service plan and whether mother satisfactorily completed any portion of that program

and, hence, any of her service goals. Substantial evidence supported the juvenile court’s

determination that DPSS provided reasonable services to mother. Mother simply failed

to avail herself of those services or prove that any alternate services in which she engaged

met the criteria of her service plan.

                                        DISPOSITION

       Mother’s petition for extraordinary writ is denied.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                               CODRINGTON
                                                                                          J.

We concur:


HOLLENHORST
                 Acting P. J.


MILLER
                           J.




                                             8